Instructions for Withdrawal of Previously Tendered Shares of Common Stock of Neuberger Berman Real Estate Securities Income Fund Inc. If you tendered to Neuberger Berman Real Estate Securities Income Fund Inc., a Maryland corporation (the “Fund”), in connection with the offer by the Fund to purchase for cash up to 5% of its outstanding shares of common stock, par value $0.0001 per share (the “Common Stock”) (the “Offer”), upon the terms and subject to the conditions set forth in the Offer to Purchase dated October 31, 2011 and the related Letter of Transmittal, and you wish to withdraw all or any of your shares of Common Stock, please fill out the attached Notice of Withdrawal.If your Common Stock is registered in the name of your broker, dealer, commercial bank, trust company or other nominee (“Nominee Holder”), contact that Nominee Holder to withdraw your tendered Common Stock. 1. Withdrawal.If you have tendered your Common Stock pursuant to the Offer, you may withdraw your shares of Common Stock previously tendered by completing, executing and sending the attached “Notice of Withdrawal” to any one of the addresses set forth on the first page of the Notice of Withdrawal.If your Common Stock is registered in the name of your broker or other Nominee Holder, contact that Nominee Holder to withdraw your tendered Common Stock. 2. Delivery of Notice of Withdrawal.Mellon Investor Services LLC (the “Depositary”) must receive the Notice of Withdrawal prior to 5:00 p.m., New York City time, on November 29, 2011 (the “Expiration Date”), which is the expiration date of the Offer.The method of delivery of any documents related to a withdrawal is at the option and risk of the withdrawing holder of Common Stock. Any documents related to a withdrawal will be deemed delivered only when actually received by the Depositary. If delivery is by mail, registered mail with return receipt requested, properly insured, is recommended. In all cases, sufficient time should be allowed to ensure timely delivery.If your Common Stock is registered in the name of your broker or other Nominee Holder, you may need to allow such Nominee Holder additional time to withdraw your tendered Common Stock.You should consult your broker or other Nominee Holder to determine if there is an earlier deadline by which you must inform such Nominee Holder of any decision to withdraw your tendered Common Stock. 3.Procedures and Signature Guarantee.The Notice of Withdrawal must specify the name of the person who tendered the Common Stock to be withdrawn, the number of shares of Common Stock to be withdrawn and the name of the registered holder of Common Stock, if different from that of the person who tendered such Common Stock.If the Common Stock to be withdrawn has been delivered to the Depositary, a signed notice of withdrawal (or, in the case of Common Stock tendered by book-entry transfer, an Agent’s Message (as defined in the Offer to Purchase)) with (except in the case of Common Stock tendered by an Eligible Institution (as defined below)) signatures guaranteed by an Eligible Institution must be submitted prior to the release of such Common Stock.In addition, such notice must specify, in the case of Common Stock tendered by Direct Registration System transaction, the name of the registered holder (if different from that of the tendering holder of Common Stock) and the number of shares of Common Stock to be withdrawn or, in the case of Common Stock tendered by book-entry transfer, the name and number of the account at The Depository Trust Company (the “Book Entry Transfer Facility”) to be credited with the withdrawn Common Stock.An “Eligible Institution” is a financial institution (including most banks, savings and loan associations and brokerage houses) that is a member of a recognized Medallion Program approved by The Securities Transfer Association Inc., including the Securities Transfer Agents Medallion Program (STAMP).If this Notice of Withdrawal is signed by trustees, executors, administrators, guardians, agents, attorneys-in-fact, officers of corporations or others acting in a fiduciary or representative capacity, such persons should so indicate when signing, should indicate location of signing and must submit proper evidence satisfactory to the Fund of their authority to so act. 2 NOTICE OF WITHDRAWAL of Shares of Common Stock of Neuberger Berman Real Estate Securities Income Fund Inc. Previously Tendered Pursuant to the Offer to Purchase Dated October 31, 2011 THE WITHDRAWAL DEADLINE IS 5:00 P.M., NEW YORK CITY TIME, ON TUESDAY, NOVEMBER 29, 2011, UNLESS EXTENDED This Notice of Withdrawal is Submitted to: Mellon Investor Services LLC Toll Free (866) 223-8669 By First Class Mail, By Overnight Courier, By Hand: By First Class Mail: By Registered Certified or Express Mail or Overnight Courier: By Hand: Mellon Investor Services LLC Attn: Corporate Action Dept., 27th Floor P.O. Box 3301 South Hackensack, NJ 07606 Mellon Investor Services LLC Newport Office Center VII 480 Washington Boulevard Mail Drop – Reorg Attn: Reorganization Dept., 27th Floor Jersey City, NJ 07310 Mellon Investor Services LLC Newport Office Center VII 480 Washington Boulevard Mail Drop - Reorg Attn: Reorganization Dept., 27th Floor Jersey City, NJ 07310 DESCRIPTION OF COMMON STOCK WITHDRAWN* Name(s) and Address(es) of Registered Holder(s) (Please fill in, if blank, exactly as name(s) appear(s) on your Direct Registration Account(s)) Common Stock Withdrawn** 1o All 2o Partial: oooooo. oooo * Need not be completed by holders of Common Stock withdrawing by book-entry transfer. **
